DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species VI in the reply filed on 7/10/2022 is acknowledged.
Claims 1-12, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/10/2022. Please note claim 20 is not drawn to species VI as suggested. Further, the limitations of claim 20 are not shown in any of the Figures and therefore, a species is not determined for claim 20.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: reference signs “126”, “128”, “130”, “132”, and “144”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one support affixing the accessory to the plant or a planter while being inserted into a medium must be shown or the features canceled from the claim 16.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0056], lines 6-7, “between two surfaces 144 of the clip support 124” should be changed to --between two surfaces of the clip support 124--. 
Appropriate correction is required.
Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  
Claim 14, line 3, “the plant or planter” should be changed to --the plant or the planter--.
Claim 15, line 3, “the plant or planter” should be changed to --the plant or the planter--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a second end of the at least one support is configured for insertion into a medium in which roots of the plant are situated”. However, claim 13, recites “at least one support for affixing the fashion accessory to the plant or a planter in which the plant is planted”. It is unclear how the at least one support can affix the fashion accessory to the plant or a planter from claim 13, yet be inserted into a medium. Additionally, it is unclear if applicant is suggesting the medium is part of the plant or the planter.  
Claim 17 is rejected as depending upon a rejected claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spider (https://www.etsy.com/listing/633199288/sweater-clips-pewter-decorative?click_key=f7a54e22667bbcd8aa5cd8fd144f39055c32a7cd%3A633199288&click_sum=98445c11&ref=pla_similar_listing_bot-1&sts=1, February 2019).
Regarding claim 13, Spider discloses an ornamental adornment (Main Figure) (The phrase of the preamble that includes “for a plant” is considered intended use language, and the ornamental adornment of Spider only has to be capable of being used for a plant as will be described below), comprising: a fashion accessory (Main Figure shows a chain which is a fashion accessory); and at least one support for affixing the fashion accessory to the plant or a planter in which the plant is planted (at the ends of the chain are jeweled clips, i.e. supports, for affixing the chain to an item, and therefore is capable of affixing to a planter in which the plant is planted by clipping to the edge of the planter).   
Regarding claim 14, Spider discloses wherein a first end of the at least one support is attached to the fashion accessory (first end of jeweled clip is linked to the chain) and a second end of the at least one support is configured for attachment to the plant or planter (second end of the jeweled clip is capable of being attached to the planter by clipping to the edge of the planter). 
Regarding claim 15, Spider discloses wherein the second end of the at least one support comprises a refastenable attachment element for attaching the at least one support to the plant or planter (the clip portion of the jeweled clip allows for the fastening and unfastening of the support to an object, and the object capable of being the planter, therefore it is a refastenable attachment element). 
Regarding claim 18, Spider discloses wherein the fashion accessory is configured to be fitted about at least a portion of a circumference of the planter (The phrase of the claim that includes “configured to be fitted about at least a portion of a circumference of the planter” is considered intended use language, and the ornamental adornment of Spider only has to be capable of fitting about at least a portion of a circumference of the planter. The length of Spider is capable of allowing the fashion accessory to fit about at least a portion of a circumference of a planter). 
Regarding claim 19, Spider discloses wherein the fashion accessory is selected from the group consisting of: a necklace, a tie, eyeglasses, sunglasses, a hat, a bib, an apron, a cape, a scarf, a stole, mittens, gloves, a handbag, a backpack, a briefcase, a tote bag, a fanny pack, a belt, a holiday decoration, a musical instrument, an umbrella, a tool, facial hair, a wig, an electronic device, a dining utensil, sporting equipment, a stuffed animal, a faux food item, and faux animal body parts (Spider shows a chain that is a type of necklace in the Main Figure). 
Claims 13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halloween (https://us.amazon.com/Spooky-Halloween-Connecting-Spiders-spiders/dp/B01LP0QYBW, October 2019).
Regarding claim 13, Halloween discloses an ornamental adornment (Main Figure) (The phrase of the preamble that includes “for a plant” is considered intended use language, and the ornamental adornment of Halloween only has to be capable of being used for a plant as will be described below), comprising: a fashion accessory (Main Figure shows a chain that is a decorative item that is capable of being used to supplement an outfit which would identify the chain as a fashion accessory); and at least one support for affixing the fashion accessory to the plant or a planter in which the plant is planted (Main Figure, at the ends of the chain are stakes, i.e. supports, for affixing the chain to an item, and therefore is capable of affixing the fashion accessory to a plant or planter in which the plant is planted by having the chain hung from the stake around the plant or planter). 
Regarding claim 16, Halloween discloses wherein a first end of the at least one support is attached to the fashion accessory (Main Figure, the top end, or half, of the stake is attached to the chain) and a second end of the at least one support is configured for insertion into a medium in which roots of the plant are situated (The phrase of the claim that includes “for insertion into a medium in which roots of the plant are situated” is considered intended use language, and the ornamental adornment of Halloween only has to be capable of insertion into a medium in which roots of the plant are situated. The second end of the stake in Halloween is capable of being inserted into soil which is a medium in which roots of a plant are situated). 
Regarding claim 17, Halloween discloses wherein the first end of the at least one support (Main Figure, the top end) comprises a refastenable attachment element (Main Figure, hooks) for attaching the at least one support to the fashion accessory (Main Figure, the hooks attach to the end of the chain, the hooks allow for refastening of the chain). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Iguchi (CN 109068817) teaches a necklace having a clip support. 
Inspira (https://www.etsy.com/listing/649889455/plain-napkin-clip-chain-silver-chain?gpla=1&gao=1&&utm_source=google&utm_medium=cpc&utm_campaign=shopping_us_e-home_and_living-kitchen_and_dining-dining_and_serving-other&utm_custom1=_k_EAIaIQobChMI2tvYlrf0-QIVhtrICh0fdA39EAkYCCABEgK_d_D_BwE_k_&utm_content=go_12559942210_123094345161_506995322129_aud-1184785539538:pla-336272033724_c__649889455_472332445&utm_custom2=12559942210&gclid=EAIaIQobChMI2tvYlrf0-QIVhtrICh0fdA39EAkYCCABEgK_d_D_BwE, December 2018) teaches a chain that has clips on the end. 
Kingpin (https://www.amazon.com/KINGPiiN-Crowned-Hanging-Brooch-Accessories/dp/B07VR1NJF8, September 2019) teaches a support that can be inserted into a medium. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643